516 So.2d 113 (1987)
Charles FOWLER, Appellant,
v.
Rose FOWLER, Appellee.
No. 87-199.
District Court of Appeal of Florida, Fifth District.
December 10, 1987.
*114 Frank M. Townsend, of Townsend & Townsend, Kissimmee, for appellant.
No appearance for appellee.
COWART, Judge.
The former husband, Charles Fowler, appeals a final judgment of dissolution which ordered him to pay the former wife rehabilitative alimony of $435 per month for the first six months, $335 per month for the next six months, and $285 per month for the following twelve months, with the provision that $285 per month of this amount is to be satisfied by the husband making payments on the parties' Barnett Bank loan, and for the first year, $50 per month is to be satisfied by the husband making payments on the parties' health club membership.
We affirm the final judgment[1] except for the award of rehabilitative alimony, which we reverse. There was no evidence submitted that the former wife's earning ability suffered during the nine-month marriage or that she plans to obtain additional training or education. See Long v. Long, 505 So.2d 10 (Fla. 5th DCA 1987) and cases cited therein. However, as it is clear the trial court intended, as part of an equitable distribution, for the husband to pay the parties' joint obligations to Barnett Bank and the health club, this case is remanded for the trial court to amend the final judgment accordingly.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED.
ORFINGER and COBB, JJ., concur.
NOTES
[1]  Canakaris v. Canakaris, 382 So.2d 1197 (Fla. 1980); Duncan v. Duncan, 379 So.2d 949 (Fla. 1980).